Citation Nr: 1535549	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for neurological disability manifested by numbness, to include polyneuropathy, claimed as due to cold weather exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued to deny the Veteran service connection for arthritis due to cold weather exposure.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2011. 

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the San Antonio satellite office of the RO.  A transcript of that hearing is of record.

This matter was previously before the Board in November 2014.  As then explained, the evidence supported characterization of the appeal as encompassing both a request to reopen a previously denied claim for service connection for arthritis and a de novo claim for service connection for neurological disability manifested by numbness, to include polyneuropathy, each claimed as due cold weather exposure.  The Board declined to reopen the claim for service connection for arthritis, but remanded the claim involving neurological disability for further development.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2014 remand, the Board directed the AOJ to,, inter alia, arrange for the Veteran to undergo VA neurological examination.  Additionally, the Board instructed the examiner to indicate whether the Veteran has polyneuropathy or some other neurological disability underlying his complaints of numbness in his hands and lower extremities and, if so, to determine whether it is as likely as not that any such condition is related to service.  In doing so, the examiner was required to "specifically consider and discuss the service treatment records (to include noting whether there is any medical evidence of cold weather injury therein); post-service medical records (to include the July 2010 statement of Dr. G.-C, and VA treatment notes indicating that neurological complaints may be indicative of disk involvement), as well as the Veteran's contentions (to include as to in-service cold weather exposure and as to any continuity of symptoms since service, both of which he is competent to assert)."

In June 2015, the Veteran underwent a "Cold Injury Residuals" VA examination.  The record contains the report of such VA examination and a separate medical opinion report, both authored by the same VA examiner.  In the medical opinion report, the VA examiner states: 

Veteran has however had diagnostic studies which have been done to note EMG/NCS dated 08/01/2006 which indicate radiculopathies of bilateral lower extremities which would explain numbness and tingling sensation of lower extremities.  Veteran also had an EMG/NCS dated 29 JUL 2009 with also was diagnostic for bilateral upper extremities neuropathy.  Veteran also had CTS release performed to both wrists in which he states relieved him of most of his symptoms to wrist and hand, until recently in JUL 2014 when he states they returned.  The above noted information clearly explained the numbness and tingling sensation that the Veteran states he had or is currently experiencing to both upper and lower extremities and that conditions are not related to cold weather exposure.  Therefore, it is less likely than not the polyneuropathy or other neurological complaints of numbness in hands and lower extremities incurred in or caused by the claimed in-service injury, event, or illness.

While the above opinion suggests that the Veteran has radiculopathies of the bilateral lower extremities and neuropathies of the bilateral upper extremities, the examiner did not specifically and clearly diagnose current neurological disability(ies), as directed.  Moreover, although the examiner appears to have relied upon the lack of in-service medical documentation of a cold weather injury and diagnostic reports of neurological disabilities (radiculopathies and neuropathies) to conclude that such conditions are not related to cold weather exposure,  the examiner did not clearly explain the basis/es for such conclusion, as requested.  Moreover, it does not appear that the examiner fully considered all pertinent evidence in reaching such conclusion, to include the Veteran's assertions as to in-service cold weather exposure, or other key evidence, to include, as noted previously (1) VA treatment records indicating that the Veteran's neurological condition resulted from disc problems or issues, and (2) the July 2010 opinion of a private clinician indicating that the Veteran's polyneuropathy is most likely due to both "severe cold exposure during his time in Germany" and his diabetes mellitus, (explaining that, when weather changes, the Veteran suffers increasing stabbing pain and numbness, and that he reported increasing pain and skin discoloration with the onset of cold weather); as well as (3) numerous entries in VA treatment records of "Cold Injury Residuals" listed among the Veteran's active problems.  .

Accordingly, the Board finds that the June 2014 VA examiner's opinion is inadequate, and that further examination to obtain clinical findings and medical opinion needed to resolve the claim remaining on appeal is warranted.  Stegall, supra.  See also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Under these circumstances, the Board finds that the AOJ should arrange for the Veteran to undergo VA examination, preferably, by a neurologist.  The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file includes VA treatment records dated up to  June 2015.  The Board notes that more updated records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that all of the applicable VA treatment records are of record, the RO must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, preferably, by a neurologist,  at a VA medical facility.

The contents of the entire, electronic claims file ), to include a complete copy of this REMAND, must be made available to the  designated physician,  and the examination report should reflect consideration of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran has-or, at some point pertinent to the current claim, has had-polyneuropathy or other neurological disability(ies) underlying his complaints of numbness in his hands and lower extremities.  The examiner should clearly identify each diagnosed neurological disability. 

Then, for each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.-to particularly include alleged cold weather exposure while serving in Germany. 

In addressing the above, the physician should specifically consider and discuss the following evidence:

(a) service treatment records, to include noting whether there is medical evidence of cold weather injury therein; 
(b) post-service medical records, including  the July 2010 statement of Dr. G.-C, and VA treatment records identifying  "Cold Injury Residuals" as an active problem and indicating that neurological complaints may be indicative of disk involvement; and 
(c) any pertinent statements by the Veteran, including his assertions of in-service cold weather exposure and as to the nature, onset any continuity of symptoms since service, which he is competent to assert.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

